DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The Examiner acknowledges the preliminary claim amendments submitted with the original application on 1/11/2021. Claims 1-14 are pending, and are examined on their merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear. In line 12, the claim recites “in the direction of gravity.” This recitation is unclear, and the direction in relation to the wheel can change 
Claim 3 is unclear. In lines 2-3 the claim recites “has a greater extent transverse to the longitudinal extent thereof than the extension region.” The Examiner believes the Applicant is attempting to compare the width and length of the bridging region to the extension region, but the language is unclear. The specification does not provide clarity, as it merely repeats the language of the claims.
Claim 4 is unclear. The phrase “hollow chamber profile” is unclear to which part is hollow and if it is only in the “profile” that that the transmission region is hollow. The specification does not provide clarity for the language.
Claim 5 unclear and indefinite. The claim appears to be dependent on claim 1, by reference to the limitations of claim 1 in line 9. However, the claim is unclear because claim 5 includes limitations already recited in claim 1. Examples of the elements from claim 1 that are again recited in claim 5 are: “a wheel,” “a wheelhouse,” “a wheel face,” “a steering rod,” and “a rocker.” The Examiner suggests amending claim 5 so that the limitations indicate its dependence from 
Claim 5 recites “for limiting the wheelhouse downwards and to the outside of the motor vehicle” in line 5, and is unclear. Examiner believes “ for limiting” should be changed to “limits.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation 120° ≤ δ ≤ 360°, and the claim also recites 135° ≤ δ ≤ 200°, 150° ≤ δ ≤ 180°, and 165° ≤ δ ≤ 175° which are narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11-13 each separately depend from claim 9, however, each does not include any limitations not already stated in claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner believes Applicant should amend claim 9, from which 11-13 depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent DE 10 2015 212580 to Baasch et al. (hereinafter Baasch).

    PNG
    media_image1.png
    631
    653
    media_image1.png
    Greyscale

Modified Figure 5


Regarding claim 2, the receiving angle is substantially arc-shaped (see Modified Figure 5 above where the receiving angle is arc-shaped). Regarding the limitation of “for engaging around the arc-shaped wheel face in an angular range” is functional language. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Baasch discloses the structural limitations of the receiving angle and being arc-shaped.
Regarding claim 3, as best understood by the Examiner, Baasch discloses the bridging region (shown in Modified Figure 5) of the connection piece has a thicker configurating at its lower end than at the extension region (see Figure 4 and Modified Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baasch in view of US Patent 2,435,814 to Allison (hereinafter Allison).
.

Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baasch in view of US Patent 4,974,872 to Riese (hereinafter Riese).
Regarding claims 5 and 8, Baasch is discussed above, and further discloses a wheel module for a motor vehicle having a wheel (13) for moving the motor vehicle, a steering rod (see Modified Figure 5 above) rotatably mountable on a support frame of the motor vehicle for transmitting a steering movement to the wheel (see Paragraph [0010]), a fork leg (3) connected to the steering rod (see Modified Figure 5 above) according to claim 1 (see above), a rocker (4b) articulated to the coupling point (see Modified Figure 5) of the fork leg (3) and to the wheel (13), and a shock absorber (6 and 7) connected to the rocker (4b) and the fork leg (3) for damping vibrations of a relative movement of the wheel (13, see Paragraph [0030]). Regarding the limitation of “wherein the transmission region of the fork leg partially protrude laterally from the wheelhouse in the maximally deflected extreme position of the wheel” is functional language. 
 While Baasch does not explicitly disclose having a wheelhouse for receiving the wheel, it is commonly known that motor vehicles have wheelhouses. However, Riese discloses a suspension system with steering elements (29, 32) mounted in a wheel housing (43) having a wheel face (see Figures 1 and 2) where the wheel face is semicircular (see Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a wheelhouse on a vehicle of Baasch for receiving a wheel with the suspension/steering system so as to protect vehicle components, and as wheelhouses are commonly known to be used on vehicles with suspension systems, as evidenced by Riese. 
Regarding the limitation of “for limiting the wheelhouse downwards and to the outside of the motor vehicle” is functional language. “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 
Regarding claims 6 and 7, Baasch and Riese are discussed above and disclose all of the structure, but fail to explicitly disclose the horizontal distance of the bridging region to the wheel face in the maximally deflected position of the wheel in the region of the receiving angel is substantially the same size over an angular range and that a radial distance of the transmission region to the wheel face in the maximally deflected extreme position of the wheel in the region of the receiving angle is substantially the same size over an angular range. However, in what the Examiner believes is the maximally deflected extreme position, these distances would be the same over an angular range if the angular range is small enough. The angular range is not defined in size by the claims or the specification. Further, these limitations are functional language. Baasch in view of Riese discloses the structural limitations of a 
Regarding claims 9-14, Baasch discloses the steering rod is rotatable by a total steering angle where 120° ≤ δ ≤ 360° (see paragraph [0004]); the wheel can be rotated by a steering angle where 85°≤ ∆δ ≤ 100° (can rotate through 360° therefore capable of range, see paragraph [0033]); 135° ≤ δ ≤ 200° (see paragraph [0004]); 150° ≤ δ ≤ 180° (see paragraph [0004]); 165° ≤ δ ≤ 175° (see paragraph [0004]); and 90°≤ ∆δ ≤ 95° (see paragraph [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are fork/wheel suspensions for steering: US Patent 5,018,757 to Kozuka; US Patent 9,296,274 to Gano; and US 11,104,197 to Stapelbroek Trennepohl.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616